DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                    AMBER NICOLE PERERA,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-2211


                       September 17, 2021

Appeal from the Circuit Court for Hillsborough County; Christopher
Sabella, Judge.

Howard L. Dimmig, II, Public Defender, and Robert D. Rosen,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.


NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2